           Case 3:20-cv-01666-CSH Document 6 Filed 03/22/21 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


 NOELLE MAYES and TARRAY GIBBS,

                        Plaintiffs,

    v.                                                Civil Action No. 3:20-cv-1666

 WOMEN’S HEALTH CENTER OF SHELTON                     MARCH 22, 2021
 CONNECTICUT,
 DR. MICHAEL O’REILY, DR. XIAOLAN FEI,
 DR. REGINA FITZGERALD, and
 DR. LEALANI RODRIGUEZ,

                        Defendants.


             RULING AND ORDER ON SUBJECT MATTER JURISDICTION

HAIGHT, Senior District Judge:

         On November 4, 2020, Plaintiffs Noelle Mayes (“Mayes”) and Tarray Gibbs (collectively

with Mayes, “Plaintiffs”), proceeding pro se, filed this action against Defendant Women’s

Health Center of Shelton Connecticut (“Women’s Health Center”), as well as Defendants Dr.

Michael O’Reily, Dr. Xiaolan Fei, Dr. Regina Fitzgerald, and Dr. Lealani Rodriguez (the

“Doctors,” and collectively with Women’s Health Center, “Defendants”). See Compl. at 1–2

[Doc. 1]. Plaintiffs allege that in November 2018, while Mayes neared the end of a pregnancy,

Mayes was subjected to drug testing for marijuana without her consent. Id. at 3.

         Plaintiffs state that Mayes learned about the drug tests when she was admitted to Grif fin

Hospital in Derby, Connecticut for a scheduled delivery. Id. The drug tests allegedly were

ordered by doctors at Women’s Health Center, where Mayes had been a patient. Id. Altho u gh

Plaintiffs allege that Mayes maintained that she had not used drugs during her pregnancy, her son

was tested for drugs at birth. Id. at 3–4. Even after the child tested negative for the presen ce of
              Case 3:20-cv-01666-CSH Document 6 Filed 03/22/21 Page 2 of 10




any drugs, the Connecticut Department of Children and Families (“DCF”) 1 was contacted b y a

nurse at Griffin Hospital, beginning a process that resulted in DCF filing a neglect petition

against Plaintiffs. Id. at 4. Plaintiffs state that they “beat DCF in a trial” in May 2019, allowin g

them to retain custody of their son, but that in the interim they were subject to harassing and

defamatory conduct by DCF employees. Id. at 5–6.

           Plaintiffs allege that, while the child neglect proceedings were ongoing, they contacted

Women’s Health Center multiple times to discuss the drug tests performed on Mayes, expressing

“serious concerns on why any abnormal results were not discussed with Mrs. Mayes an d why a

drug test was given with no noted concerns or informed consent.” Id. at 4–5 . Plain tif fs claim

that Women’s Health Center has not responded to Plaintiffs’ questions and concerns. Id. at 5.

           Plaintiffs’ Complaint alleges three causes of action under state and/or common law: f or

“discrimination for drug testing without informed consent of any documented medical reason”;

“deviation from the standard of care”; and “infliction of emotional distress.” Id. at 6–7.

Plaintiffs plead these claims separately, with each claim preceded by a sub-caption recitin g th at

the claim is asserted against the Doctors. Id. In addition, Women’s Health Center is listed as a

party Defendant in the main caption to the Complaint and is referred to throughout the pleading.

See generally Compl. The Court accordingly construes the Complaint as asserting these claims

against Women’s Health Center as well. 2

           Plaintiffs represent that this Court has jurisdiction over their claims pursuant to 28 U.S.C.

§ 1332, because “complete diversity exists and the matter in controversy exceeds $75,000.” Id.


1
    Plaintiffs refer to this entity as “Department of Children and Family Services.” Compl. at 4.
2
 For example, Plaintiffs’ third cause of action, for “infliction of emotional distress” is ostensibly directed at the
Doctors, but Plaintiffs also assert that “Noelle Mayes and Tarray Gibbs have pages of documented stressful evidence
that stemmed directly from Women’s Health Center of Shelton’s direct actions,” and “The Plaintiff’s quality of life
has drastically been affected because of the Women’s Health Center’s direct actions.” Compl. at 7.



                                                            2
          Case 3:20-cv-01666-CSH Document 6 Filed 03/22/21 Page 3 of 10




at 2. Plaintiffs state that they are citizens and residents of Connecticut, id., and their pleading

reflects an address in the town of Branford, id. at 1, 8. With respect to the individual

Defendants, Plaintiffs allege only that the Doctors “were all employed at [Women’s Health

Center].” Id. at 2. Plaintiffs do not allege the citizenship of any of the Doctors. As for

Defendant World Health Center, Plaintiffs do not allege whether this entity is a corporation, and

if so, its state of incorporation and principal place of business.



Subject Matter Jurisdiction

       At the inception of a case, a federal District Court is required to consider whether the

case falls within the court’s subject matter jurisdiction. Federal District Courts, such as this

Court, are courts of limited subject matter jurisdiction, able to hear and rule upon only those

types of cases to which the federal Constitution extends the judicial power of the United States,

and of which Congress has granted the District Courts jurisdiction. 13 Charles A. Wright &

Arthur R. Miller, Federal Practice & Procedure § 3522 (3d ed. 2020). This stands in contrast to

many state courts, including Connecticut Superior Courts, which as courts of general jurisdiction

are presumed to be able to hear all causes of action, except those where their jurisdiction

evidently has been removed. See, e.g., Raftopol v. Ramey, 299 Conn. 681, 695, 12 A.3d 7 8 3,

792 (2011) (“Where a decision as to whether [a Superior Court] has subject matter jurisdiction is

required, every presumption favoring jurisdiction should be indulged. . . . [T]he general rule o f

jurisdiction . . . is that nothing shall be intended to be out of the jurisdiction of a Superior Co urt

but that which specially appears to be so.”) (citations and internal quotation marks omitted).

Jurisdiction based on diversity of citizenship is one of the few permissible bases on which cases

may proceed in this Court, allowing the Court to hear “all civil actions where there is diversity of




                                                  3
          Case 3:20-cv-01666-CSH Document 6 Filed 03/22/21 Page 4 of 10




citizenship [among the parties] and the amount-in-controversy requirement is satisfied.” Gottlieb

v. Carnival Corp., 436 F.3d 335, 340 (2d Cir. 2006).

       As relevant here, while the federal Constitution contemplates a rule of minimal diversity

of citizenship among plaintiffs and defendants in an action, State Farm Fire & Cas. Co. v.

Tashire, 386 U.S. 523, 530–31 (1967), Congress’s statutory grant of diversity jurisdiction to the

federal district courts is narrow. This statutory grant of diversity jurisdiction, in 28 U.S.C. §

1332, requires complete diversity of citizenship among parties. Tagger v. Strauss Group Ltd.,

951 F.3d 124, 126 (2d Cir. 2020); Van Buskirk v. United Grp. of Cos., Inc., 935 F.3d 49, 53 (2d

Cir. 2019) (“Complete diversity requires that ‘all plaintiffs . . . be citizens of states diverse f rom

those of all defendants.’”) (quoting Pa. Pub. Sch. Emps.’ Ret. Sys. v. Morgan Stanley & Co., 772

F.3d 111, 118 (2d Cir. 2014)); St. Paul Fire & Marine Ins. Co. v. Univ. Builders Supply, 409

F.3d 73, 80 (2d Cir. 2005) (“It is well established that for a case to fit within this section, th ere

must be ‘complete’ diversity. . . . Diversity is not complete if any plaintiff is a citizen of the same

state as any defendant.”) (citations omitted).

       In the case of a natural person, citizenship is determined by the person’s domicile at the

time of the filing of the complaint. Van Buskirk, 935 F.3d at 53 (citing Palazzo ex rel. Delmage

v. Corio, 232 F.3d 38, 42 (2d Cir. 2000) and Universal Licensing Corp. v. Paola del Lungo

S.p.A., 293 F.3d 579, 581 (2d Cir. 2002)); see also Canedy v. Liberty Mut. Ins. Co., 126 F.3d

100, 103 (2d Cir. 1997) (“[A]llegations of residency alone cannot establish citizenship.”)

(emphasis added) (citing Leveraged Leasing Admin. Corp. v. PacifiCorp Capital, Inc., 87 F.3 d

44, 47 (2d Cir. 1996)).

       In the case of a corporation, the corporation’s citizenship is determined by its places of

incorporation and its principal place of business. 28 U.S.C. § 1332(c)(1); Hertz Corp. v. Friend,




                                                  4
          Case 3:20-cv-01666-CSH Document 6 Filed 03/22/21 Page 5 of 10




559 U.S. 77, 92–93 (2010) (“‘[P]rincipal place of business’ is best read as referring to the place

where a corporation's officers direct, control, and coordinate the corporation’s activities. It is th e

place that Courts of Appeals have called the corporation’s ‘nerve center.’ And in practice it

should normally be the place where the corporation maintains its headquarters.”).

       In the case of an unincorporated entity, such as a partnership, association, or limited

liability company, the entity is a citizen of each state of which each of its partners or members is

a citizen. See, e.g., Platinum-Montaur Life Sciences, LLC v. Navidea Biopharms., Inc., 943 F. 3d

613, 615 (2d Cir. 2019) (“For the purposes of diversity jurisdiction, a partnership takes the

citizenship of all of its partners.”); Bayerische Landesbank, N.Y. Branch v. Aladdin Capital

Mgmt., 692 F.3d 42, 49 (2d Cir. 2012) (“[A] limited liability company takes the citizenship o f

each of its members.”).

       “It is well-settled that ‘[t]he party seeking to invoke jurisdiction under 28 U.S.C. § 133 2

bears the burden of demonstrating that the grounds for diversity exist and that diversity is

complete.’” Finnegan v. Long Island Power Auth., 409 F. Supp. 3d 91, 96 (E.D.N.Y. 2019)

(quoting Advani Enter. Inc. v. Underwriters at Lloyds, 140 F.3d 157, 160 (2d Cir. 1998)). This

burden exists even at the pleading stage: a plaintiff who has filed suit with the Court claiming

that diversity jurisdiction exists must allege sufficient facts such that the Court’s exercise of

jurisdiction is proper on its face. See Zuro v. Town of Darien, 432 F. Supp. 3d 116, 121 (D. Con.

2020) (“The court must take all facts alleged in the complaint as true and draw all reasonable

inferences in favor of plaintiff, but jurisdiction must be shown affirmatively, and that showing is

not made by drawing from the pleadings inferences favorable to the party asserting it.”) (internal

quotation marks and emendation omitted) (quoting Morrison v. Nat’l Australia Bank Ltd., 5 4 7




                                                  5
           Case 3:20-cv-01666-CSH Document 6 Filed 03/22/21 Page 6 of 10




F.3d 167, 170 (2d Cir. 2008)); see also Komondy v. Gioco, 59 F. Supp. 3d 469, 474 (D. Co nn.

2014).

         The Court’s lack of subject matter jurisdiction over an action is a non-waivable defect,

and it can be raised at any time, including by the Court on its own accord. See Arbaugh v. Y&H

Corp., 546 U.S. 500, 514 (2006) (citing United States v. Cotton, 535 U.S. 625, 630 (2002) an d

Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583 (1999)). When reviewing a matter f or the

existence (or lack) of subject matter jurisdiction, “courts may consider evidence, such as

affidavits, of the facts on which jurisdiction rests.” Techno-TM, LLC v. Fireaway, Inc., 92 8 F.

Supp. 2d 694, 697 (S.D.N.Y. 2013) (citing Gualandi v. Adams, 385 F.3d 236, 244 (2d Cir.

2004)). In conducting its review, the Court is obligated to construe pleadings of pro se litigan ts

liberally and interpret them as raising the strongest arguments they suggest. Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006); see also Ceara v. Deacon, 916 F.3d 2 0 8,

213 (2d Cir. 2019) (“As the Supreme Court has made clear, ‘a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers.’”) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Nevertheless, “[i]f the court

determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the

action.” Fed. R. Civ. P. 12(h)(3); see also, e.g., Manway Constr. Co. v. Housing Auth. of

Hartford, 711 F.2d 501, 503 (2d Cir. 1983) (“It is common ground that in our federal system of

limited jurisdiction any party or the court sua sponte, at any stage of the proceedings, may raise

the question of whether the court has subject matter jurisdiction; and, if it does not, dismissal is

mandatory.”).




                                                 6
         Case 3:20-cv-01666-CSH Document 6 Filed 03/22/21 Page 7 of 10




The Complaint in This Action

       In the present case, Plaintiffs invoke only diversity of citizenship as the basis for the

Court’s subject matter jurisdiction. As all of Plaintiffs’ claims arise out of state and/or common

law, there is no other basis for federal jurisdiction. See, e.g., Homesite Ins. Co. v. Triangle

Tube/Phase III Co., Inc., No. 3:16-CV-650 (CSH), 2016 WL 6471430, at *2 (D. Conn. Oct. 31,

2016) (“[G]iven the fact that Plaintiffs have included solely a state law claim in their Complain t,

there is no arguable basis upon which the Court may assert ‘federal question’ subject matter

jurisdiction over this action, 28 U.S.C. § 1331.”). The problem is that Plaintif f s’ Complain t—

even when read liberally—does not adequately allege facts sufficient to demonstrate that

complete diversity of citizenship between the Parties exists.

       The Court is satisfied that Plaintiffs have adequately pleaded their own citizenship:

although they identify themselves as “residents” of Connecticut, Compl. at 2, they describe

Branford, CT as “their town,” id. at 5, and give a Branford street address, id. at 1, 8. These

assertions are adequate at this stage of litigation to establish that Branford is their place of

domicile, and consequently that Connecticut is their state of citizenship. See Van Buskirk, 9 35

F.3d at 53 (“‘An individual’s citizenship . . . is determined by his domicile . . . [in other words]

the place where a person has his true fixed home and principal establishment, and to which,

whenever he is absent, he has the intention of returning.’”) (quoting Palazzo ex rel. Delmage v.

Corio, 232 F.3d 38, 42 (2d Cir. 2000)).

       With respect to the Doctors, Plaintiffs’ allegations of citizenship are entirely deficient.

Plaintiffs allege only that the Doctors were employed at Women’s Health Center. Compl. at 2.

For the purposes of establishing diversity of citizenship, Plaintiffs’ allegations regarding the

Doctors are irrelevant: a person’s place of employment has no bearing on the place of his or her




                                                 7
          Case 3:20-cv-01666-CSH Document 6 Filed 03/22/21 Page 8 of 10




domicile, or state of citizenship. Therefore, there are no allegations supporting the conclu sio n

that diversity of citizenship between the Doctors and Plaintiffs is satisfied. Moreover, if ev en

one of these four Doctors is a Connecticut citizen, jurisdiction based on diversity cannot exist,

since that diversity must be complete, as between the Plaintiffs on one hand and Defendants on

the other.

        With respect to Defendant Women’s Health Center, Plaintiffs have pleaded no facts

regarding this entity’s corporate status (if any) or its citizenship. The Complaint limits itself to

describing Women’s Health Center as the employer of the Doctors. If this entity is in fact a

corporation, for diversity purposes it is a citizen of its state of incorporation and the state (even if

different) where it maintains its principal place of business. 28 U.S.C. § 1332(c)(1). If, as I

have concluded, Plaintiffs’ Complaint must be read to assert claims against Women’s Health

Center, the Complaint does not adequately allege a diversity of citizenship between Plaintiffs and

Women’s Health Center.

        Moreover, another submission by Plaintiffs suggests that complete diversity may not

exist in this action as to Women’s Health Center, thereby precluding subject matter jurisdictio n

based on complete diversity. Plaintiffs have submitted a collection of documents, docketed as an

“Acknowledgement of Service” [Doc. 5], which contains (among other items) a set of Certif ied

Mail receipts. See Doc. 5 at 5. One of these receipts is addressed to Women’s Health Center and

reflects a mailing address located at 4 Corporate Drive #484, Shelton, CT 06484. Id. In ligh t of

the totality of the facts alleged in Plaintiffs’ Complaint, it seems likely that this address

represents Women’s Health Center’s principal place of business, which makes Women’s Health

Center (if a corporation) a citizen of Connecticut.




                                                   8
         Case 3:20-cv-01666-CSH Document 6 Filed 03/22/21 Page 9 of 10




Conclusion

       The failure of the Plaintiffs to allege facts sufficient to demonstrate complete diversity o f

citizenship between themselves and the named Defendants requires the Court to dismiss

Plaintiffs’ Complaint for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(h)(3). This

dismissal of Plaintiff’s Complaint will be without prejudice, because this federal Court, lack in g

subject matter jurisdiction, does not reach the merits of Plaintiffs’ state and/or common law

claims against these Defendants. See JetBlue Airways Corp. v. CopyTele Inc., 629 F. App’x. 44,

45–46 (2d Cir. 2015) (“‘Article III deprives federal courts of the power to dismiss a case with

prejudice where federal subject matter jurisdiction does not exist.’”) (quoting Hernandez v.

Conriv Realty Assocs., 182 F.3d 121, 123 (2d Cir.1999)). If inclined to do so, Plaintiffs may

assert those claims against Defendants in a Connecticut state court of competent jurisdiction.

       The Court is mindful that “A failure to allege facts establishing jurisdiction need not

prove fatal to a complaint.” Canedy v. Liberty Mut. Ins. Co., 126 F.3d 100, 103 (2d Cir. 1997).

By statute, Plaintiffs are entitled to have an opportunity to cure the defective jurisdictional

allegations identified by this Court, where the factual circumstances that existed at the time of

the Complaint’s filing would permit such correction. See 28 U.S.C. § 1653 (“Defective

allegations of jurisdiction may be amended, upon terms, in the trial or appellate courts.”); U.S .

Bank, Nat’l Ass’n v. UBS Real Estate Sec. Inc., 205 F. Supp. 3d 386, 408 (S.D.N.Y. 2016) (“[I]f

a complaint does not adequately allege the grounds for subject matter jurisdiction, but the

unpleaded reality supports the exercise of jurisdiction, ‘a federal court may simply allow a

complaint to be amended to assert those necessary facts and then treat diversity jurisdictio n as

having existed from the beginning.’”) (quoting Herrick Co. v. SCS Commc’ns, Inc., 251 F.3d

315, 329 (2d Cir. 2001)). Accordingly, Plaintiffs are granted leave to file an amended complaint,




                                                 9
          Case 3:20-cv-01666-CSH Document 6 Filed 03/22/21 Page 10 of 10




provided that they have knowledge sufficient to allow them to allege the existence of complete

diversity of citizenship among the Parties, and that complete diversity indeed is alleged in the

amended complaint. The Court nevertheless notes that Plaintiffs’ prospects of successfully

amending their complaint seem remote, given the fact that the Connecticut citizenship of just one

of the Doctors, or of Women’s Health Center, would preclude this Court from exercising subject

matter jurisdiction.

         Thus, for the foregoing reasons, the Court makes this Order:

   1. Plaintiffs’ Complaint against the Defendants is DISMISSED WITHOUT PREJUDICE,

         for this Court’s lack of subject matter jurisdiction.

   2. The Court GRANTS LEAVE to Plaintiffs, if so advised, to file an Amended Comp laint

         consistent with this Ruling, on or before April 23, 2021.

         It is SO ORDERED.



Dated:          New Haven, Connecticut
                March 22, 2021


                                                        s/ Charles S. Haight, Jr.
                                                        CHARLES S. HAIGHT, JR.
                                                        Senior United States District Judge




                                                  10
